Title: To James Madison from John George Jackson, 2 August 1807
From: Jackson, John George
To: Madison, James



My dear Friend,
Clarksburg August 2d. 1807

This mail carries to the President the resolution entered into by the People of this County on the subject of the British Outrage.  All the leading Federalists of the County were present; the Chairman & Secretary, & five of the Committee are Federalists; & yet they seemed desirous of going further than the resolutions express, such was the ardor, & temper of the meeting.  I prefaced the resolutions when they were first offered, & referred to the Committee, by a speech of some length; recapitulating the British attacks upon our rights, our Commerce, our seamen, & our sovereignty, & such a flame was kindled by it, that it was difficult to suppress an avowal of the opinion that the day of negociation had passed by -and it affords me the truest pleasure to declare that never did there occur, & there never (in my opinion) can occur, any event: which will so effectually unite the Nation, & swallow up all the political schismatics that have disgraced us so long: It has verified the assurances which I recollect to have made you that the Anti British spirit predominated in the Nation.  The Executive have indeed a most important & delicate part to act in the present crisis; but I know that the wisdom of the Cabinet will shine conspicuous in its decision.  Love to my dear Sister, & the truest friendship for yourself: from your devoted servt

J G Jackson

